Citation Nr: 0522322	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for non-service-connected 
disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant served as a Special Philippine Scout from 
February 1946 to January 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board notes that the appellant filed a claim for VA 
pension benefits and was denied by the RO in June 2000.  The 
appellant did not appeal that determination, and it became 
final.  In January 2004 the he requested that his claim be 
reopened.  The U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that the new-and-material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002) 
applies to the reopening of claims previously disallowed for 
any reason, including those claims for establishing status as 
a claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).  In light of that holding, it appears that 
claims for basic eligibility that have previously been 
finally denied must first meet the new-and-material evidence 
requirement before such claims can be reopened.  Thus, the 
Board notes that, in accordance with the U.S. Court of 
Appeals for Veterans Claims (CAVC) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996), we are obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination upon that issue.

In March 2005, the Board issued a decision as to several 
issues not now on appeal, and also remanded the present issue 
for development and readjudication by the RO.  The case has 
been returned to the Board for final appellate review.

The Board has granted the appellant's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).



FINDINGS OF FACT

1.  In June 2000 the RO determined that the appellant did not 
meet basic eligibility requirements for non-service-connected 
disability pension.

2.  The additional evidence added to the record since the 
June 2000 decision, by itself and/or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for basic eligibility for VA pension benefits; it is 
cumulative of previously submitted evidence; and it does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final June 2000 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for non-service-connected 
disability pension is not new and material, and the 
appellant's claim may not be reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  Under the CAVC precedent 
in Mason v. Principi, 16 Vet.App. 129, 132 (2002), the VCAA 
is inapplicable to cases where the claimant seeks pension 
benefits and did not serve on active duty during a period of 
war.  Nevertheless, adequate notice and assistance were 
provided by the RO.

In an April 2004 letter, the RO informed the appellant that 
his claim for pension had previously been denied on the basis 
that service department records showed that he had served in 
the New Philippine Scouts (also known as the Special 
Philippine Scouts), and was therefore ineligible, by law, for 
VA pension.  The RO also advised him that he was required to 
submit new and material evidence in order to reopen his 
claim, and that he had not submitted such evidence.  He was 
again so advised by letter of November 2004.  

In his notice of disagreement filed in January 2005, the 
veteran contended essentially that his service in the "new" 
Philippine Scouts from February 1946 to January 1949 should 
be considered as service in the "old" Philippine Scouts, 
which he believed would confer pension eligibility upon him.  
His basis for that assertion was that any New Scout who 
enlisted before May 1946 is considered a New Scout.  He 
reiterated this argument in his substantive appeal, on VA 
Form 9, dated in April 2005.

The RO issued a detailed April 2005 statement of the case 
(SOC) and May 2005 supplemental statement of the case (SSOC), 
in which he and his representative were advised of all the 
pertinent laws and regulations, including those specifying 
the periods of time deemed to be service in the New 
Philippine Scouts, and of the requirement that new and 
material evidence be obtained in order to reopen a previously 
denied claim.  The SOC also contained the text of 38 C.F.R. 
§ 3.159(d)(1), stating that further assistance in developing 
evidence will be ceased by VA where the claimant is 
ineligible due to lack of qualifying service.

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
eligibility for non-service-connected disability pension.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the April 2005 SOC contained pertinent language 
from the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent

evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



III.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Disability compensation is not sought in the 
current appeal.

In addition, the law authorizes the payment of a pension to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled from non-service-connected 
disability not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & 2002); 38 
C.F.R. § 3.1(d) (2004).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6 (2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2004).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2004).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2004).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2004).


For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets certain 
conditions.  The appellant submitted a WD AGO Form 53.  
Subsequently, the National Personnel Records Center certified 
the appellant's service in August 1988 as being that which is 
shown on his WD AGO Form 53.  

IV.  Factual Background and New and Material Evidence

The appellant initiated his current request to reopen his 
pension claim by filing, through his accredited 
representative, a VA Form 21-527, Income-Net Worth and 
Employment Statement, received by the RO in January 2004.  In 
October 2004, he filed another Form 21-527; on both forms, he 
showed total family income (for himself and his wife) of 
approximately $700 per month, from Social Security or 
Supplemental Security/Public Assistance. 

The appellant's period of service is not disputed.  In 
Appellant's Brief, filed by his representative in August 
2005, it is conceded that his service was in the Philippine 
Scouts, from February 1946 to January 1949.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.


The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in January 2004, the new language of 38 
C.F.R. § 3.156(a) will be applied.

Nevertheless, to whatever extent the new regulation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  In addition, the appellant's 
claim turns upon a legal issue as to whether he had 
qualifying service for VA benefits purposes.  Therefore, any 
new evidence he submitted must be material as to that central 
issue.  This is not the case herein.

The evidence of record prior to the last denial of the 
appellant's eligibility for non-service-connected disability 
pension in June 2000 includes certifications of the 
appellant's service by the National Personnel Records Center, 
dated in August 1988, January and August 1989, and November 
1991, the appellant's completed Questionnaire About Military 
Service received in August 1988, and the appellant's WD AGO 
Form 53, showing service from February 1946 to January 1949.

In this case, evidence has been submitted which was not in 
the record at the time of the June 2000 determination.  The 
evidence presented since the June 2000 determination includes 
two completed Income-Net Worth and Employment Statements, 
copies of a U.S. Public Law and proposed Congressional bill, 
a newspaper article, a card showing the appellant's service, 
a Certificate from Disabled American Veterans, a copy of the 
appellant's service medals, and numerous statements from the 
appellant.  Additionally, the appellant submitted numerous 
duplicates of previously submitted documents, including his 
WD AGO Form 53.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to basic eligibility for VA benefits.  38 C.F.R. 
§ 3.156(a).

The completed Income-Net Worth Statements, copies of 
Congressional bills, newspaper article, service card, 
Disabled American Veterans certificate, copy of the 
appellant's service medals, and written statements, are new, 
to the extent that they were not previously of record, and 
they are not cumulative of other evidence already on file.  
Duplicate statements or documents, by their very nature, may 
not be new and material.  38 C.F.R. § 3.156.

However, the "new" evidence is not material because it 
bears no relevance to the essential issue in this case.  Such 
evidence does not bear directly and substantially upon the 
matter under consideration, which is basic eligibility for 
non-service-connected disability pension.  Such an issue 
turns upon the nature of the military service as recognized 
by law.  The evidence received by the RO does not show or 
suggest that the appellant's service in the military was 
other than with the Special/New Philippine Scouts.  Indeed, 
the appellant does not contend that his service was other 
than with the Philippine Scouts, nor does he dispute the 
certified dates of his service.  As such, his additional 
submissions are not new and material evidence.

The appellant does not contend that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or re-certify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  The RO responded to the 
present attempt to reopen the appellant's previously denied 
claim by again accepting supportive evidence, but the 
evidence that the RO obtained in conjunction with the 
attempted reopening was not supportive of the appellant's 
claim.

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for non-service-connected disability 
pension.  As new and material evidence has not been 
submitted, the appellant's claim may not be reopened.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).




ORDER

The appellant not having submitted new and material evidence 
to reopen the previous finally denied claim of basic 
eligibility for non-service-connected pension, the appeal is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


